Citation Nr: 1734647	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left eye blindness.

2.  Entitlement to service connection for kidney condition.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel



INTRODUCTION

The Veteran has verified active duty service from March 1961 to December 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the July 2009 rating decision, the RO denied the Veteran service connection for left eye blindness, a kidney condition, and depression, as relevant.  The Veteran submitted a notice of disagreement in August 2009.  In response to a January 2011 statement of the case, the Veteran perfected his appeal in February 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for left eye blindness, a kidney condition, and depression.  The Veteran contends that his left eye blindness and kidney disability pre-existed his military service.  He further contends that he had a nervous breakdown and tried to commit suicide while on active duty and attributes his depression to his military service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
The Veteran's service treatment records (STRs) and service records were requested.  However, the records could not be located, presumably as a result of the 1973 fire at the National Personnel Records Center (NPRC).  See July 2009 Request for Information.  In cases in which the Veteran's service treatment records are missing and are presumed to have been destroyed in the July 1973 fire at the NPRC, the VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

As the STRs are unavailable, the Veteran's entrance examination is not available. Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009).  Therefore, the presumption of soundness applies.  See Quirin, supra, citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody).  To rebut such presumption requires clear and unmistakable evidence that the disability preexisted service.  

In regards to the Veteran's kidney disorder and left eye blindness, post service treatment notes reveal a January 2007 MRI evidence of a solitary left kidney, and a suggestion of a congenital absence of the right kidney.  The Veteran was diagnosed with an atrophic right kidney, with likely left renal compensatory hypertrophy in a July 2007 post service treatment note.  Further, VA treatment records dated August 2008 indicate the Veteran was diagnosed with coloboma of the left eye, a possible genetic eye disorder.

VA distinguishes between congenital or developmental "defects" and "diseases" for service connection analysis. 

A congenital or developmental "defect" is not considered a disease or injury for VA purposes.  As such, a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  Nevertheless, if a congenital or developmental defect is subject to a superimposed disease or injury during service, service connection will be granted for any resultant additional disability.  VAOPGCPREC 82-90 (July 1990) at p.3. 

In contrast, the presumption of soundness upon service entry does apply to congenital or developmental "diseases" that are not noted in the service entrance examination.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The presumption of soundness applies to congenital diseases, but not congenital defects.  Id.  Service connection is allowed for a congenital or developmental disease if it first manifested during service, or if it preexisted service and was aggravated by service.  VAOPGCPREC 82-90 at p.2-3. 

In this case, it is unclear from the evidence of record whether the Veteran's left eye blindness and kidney condition are congenital diseases or defects.  In addition, as noted above, the Veteran's STRs were destroyed in the 1973 fire, and as a result there is insufficient evidence of record to determine if his left eye condition and kidney disabilities were noted upon the Veteran's entry to active service.  The evidence of record is insufficient to decide whether service connection is warranted.  As such, VA examinations are needed to determine the nature and etiology of any diagnosed left eye blindness and kidney disorder, to include any congenital disease or defects.

Regarding the service connection claim for depression, a VA examination is required.  The Veteran asserts he suffered from depression while serving on active duty.  He contends that after trying to commit suicide in service, he was put into isolation for two weeks, but not given any further treatment.  The Veteran was diagnosed with depression in the early 1990's.  Post-service treatment notes indicate a long history of treatment for depression and attempted suicide.  However, as there are no STRs to determine if the Veteran had any complaints, treatment, or a diagnosis for depression while in service, a VA examination to determine the likely etiology of Veteran's depression is required.

Lastly, the claims file contains some records from the Social Security Administration (SSA) regarding a claim for disability benefits; VA received those records in 2010; however, it appears that those records are incomplete. Because the claims file does not contain any subsequent SSA records, to include a final decision on claim for SSA benefits, a request for any additional records should be made. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the SSA and obtain and associate with the claims file the most recent copies of the records for the Veteran regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  Only SSA records received in April 2010 are currently in the claims file.

After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.  If the records cannot be obtained, a formal finding of unavailability must be made and the Veteran must be notified.  38 C.F.R. § 3.159 (2016).

2.  After obtaining any additional outstanding relevant evidence, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed eye disability.  All tests and studies deemed necessary by the examiner should be performed.  

All pertinent evidence of record must be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.
Attention is called to the following:  

*The Veteran's STRs are unavailable, but he reports having left eye blindness prior to his entrance into active service that was aggravated therein.  

*Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder.

After reviewing the entire record and examining the Veteran, the examiner should:

(a)   Elicit a detailed clinical history from the Veteran regarding the medical history of his eye problems and specifically indicate all eye disabilities currently shown.  
Specifically indicate whether left eye blindness is currently demonstrated.

(b) For each eye disability currently shown, clarify whether it is (i) a congenital disease, (ii) a congenital defect, or (iii) an acquired disease or injury. Note: A congenital abnormality that is subject to improvement or deterioration is considered a disease, while a defect is static.

(c) If the examiner determines any current eye disability is a congenital defect, opine whether it at least as likely as not was subjected to a superimposed disease or injury during service that resulted in additional disability.

(d) If the examiner determines that any current eye disability is a congenital disease, provide an opinion as to whether it was aggravated by any in-service event or injury (increased in severity beyond the natural progression of the disease). 

(e) Did a non-congenital eye disorder clearly and unmistakably preexist the Veteran's period of active military service?

(f) If so, is there clear and unmistakable evidence that such preexisting eye disability did not undergo an increase in the underlying pathology, i.e., was not aggravated by his active military service?

If there was an increase in severity of such disability during active military service, was that increase clearly and unmistakably due to the nature progression of the disability?

(g) For any acquired (non-congenital) current eye disorder that did not pre-exist service, opine whether it, at least as likely as not, had its onset during service or is otherwise related to it.

A complete rationale for all proffered opinions must be provided.  

**If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed kidney disability.  All tests and studies deemed necessary by the examiner should be performed.  All pertinent evidence of record must be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.

Attention is called to the following:  

*The Veteran's STRs are unavailable, but he reports having a kidney disability prior to his entrance into active service, which was aggravated therein.  

*Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder.

Then, the examiner is asked to:  

(a) Elicit a detailed clinical history from the Veteran regarding his medical history pertaining to his kidneys and identify all kidney disorders currently shown.

(b)  For each kidney disability currently shown, clarify whether it is (i) a congenital disease, (ii) a congenital defect, or (iii) an acquired disease or injury.  Note: A congenital abnormality that is subject to improvement or deterioration is considered a disease, while a defect is static.

(c)  For any current congenital kidney defect, opine whether the Veteran now has an additional disability due to an in-service disease or injury superimposed upon such defect.

(d)  If the examiner determines that any current kidney disorder is a congenital disease, provide an opinion as to whether it was aggravated by any in-service event or injury (increased in severity beyond the natural progression of the disease). 

(e) Did a non-congenital kidney disability clearly and unmistakably preexist the Veteran's period of active military service?

(f) If so, is there clear and unmistakable evidence that such preexisting kidney disability did not undergo an increase in the underlying pathology, i.e., was not aggravated by his active military service?

If there was an increase in severity of such disability during active military service, was that increase clearly and unmistakably due to the nature progression of the disability?

(g)  For any acquired (non-congenital) current kidney disorder, opine whether it is at least as likely as not that the disorder had its onset during service or is otherwise related to it.

A complete rationale for all proffered opinions must be provided.  

**If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

4.  Schedule the Veteran for a VA examination to determine the etiology of his current psychiatric disability, claimed as depression.  All pertinent evidence of record must be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.

Attention is called to the following:  

*The Veteran's STRs are unavailable, but he reports having had a nervous breakdown and trying to commit suicide while in service.  See February 2011 VA Form 9 and May 2013 Correspondence.

*Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder.

After reviewing the entire record and examining the Veteran, the examiner should:

(a) Indicate all psychiatric disabilities currently shown.

(b) Did a psychiatric disability clearly and unmistakably preexist the Veteran's period of active military service?

(c) If so, is there clear and unmistakable evidence that such preexisting psychiatric disability did NOT undergo an increase in the underlying pathology, i.e., was not aggravated by his active military service?

If there was an increase in severity of such disability during active military service, was that increase clearly and unmistakably due to the nature progression of the disability?

(d) For any psychiatric disability that did not pre-exist service, provide an opinion as to whether it, at least as likely as not, had its onset during active service or is otherwise related to it.  

A complete rationale for all proffered opinions must be provided.  

**If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

5.  Finally, readjudicate the claims on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for the VA examinations, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655 (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


